*542
By the Court,

Paine, J.
The order in this case must be affirmed, as the publication complained of is clearly libelous. The counsel for the appellants seemed to assume, on the argument, that in order to constitute a libel, the publication must impute a crime, or charge something, which, if uttered verbally, would have been actionable in itself as slander. But the distinction between slander and libel, in this respect, is well established; and it is settled that an action for a libel may be sustained for words published which tend to bring the plaintiff- into public hatred, contempt or ridicule, even though the same words spoken would not have been actionable. See Steele vs. Soulhwich, cited in 1st American Leading cases 126, and the authorities mentioned in the notes.
That the publication in question is libelous, we consider too plain to admit of argument. And it is not necessary to resort to the distinction just stated to sustain its actionable character. The complaint avers that the plaintiff was a court commissioner, and the words were spoken of him in that capacity. And this appears from the words themselves. The substance of the charge is, that it was expected that the plaintiff as court commissioner,would discharge, habeas corpus, all persons who might be committed by the legislature for refusing to testify, merely to subserve the views of other parties, whose tool and toady the plaintiff was, and that the writer of the article considered him tool for such a purpose,” &c. Also, that whatever he might do in the future, the past would warrant the depriving him of his office.”
Such imputations made against an officer, have a natural tendency, so far as the influence of the press extends, to diminish public confidence in his official integrity, and thus injure him in the business of his office. And we think these words are actionable within the rule relating to words spoken of a man in his trade or profession.
In Hook vs. Hackney, 16 Sergt. & R., 385, it was held action*543able to say of a judge that he had done that “ which would remove him from his seat.” And it is the same to say that he has done that which would warrant removing him, or depriving him of his office.
The order of the court below, overruling the demurrer, is affirmed with costs.
Dixon, C. J., took no part in the decision of this case, as the same was tried before him at the circuit.